UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q X QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 OR TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:2 - 87052 - D Genesis Solar Corporation (Exact name of Registrant as specified in its charter) Colorado 84-0914754 (State or other jurisdiction of (IRS Employer Identification incorporation or organization) Number) 4600 South Ulster Street, Suite 800 Denver, Colorado 80237 (Address of principal executive offices and Zip Code) (303) 221-3680 (Registrant's telephone number) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15 (d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days:YesX No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes No Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act):Yes XXNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company: Large accelerated filer Accelerated filer  Non-accelerated filer o Smaller reporting company R The number of shares outstanding of the issuer's classes of common stock, as of August 13, 2010 was 17,059,093 shares, $.01 par value. GENESIS SOLAR CORPORATION (A Development Stage Company) INDEX PART I.FINANCIAL INFORMATION Item 1:Financial Statements Balance Sheet – March 31, 2010 and June 30, 2010 (unaudited) Statement of Operations – For the Three Months Ended June 30, 2010 and 2009 (unaudited) and Cumulative Amounts from Inception of the Development Stage (October 1, 2008) through June 30, 2010 (unaudited) Statement of Stockholders' Equity (Deficit) - For the Three Months Ended June 30, 2010 (unaudited) Statement of Cash Flows - For the Three Months Ended June 30, 2010 and 2009 and Cumulative Amounts from Inception of the Development Stage (October 1, 2008) through June 30, 2010 (unaudited) Notes to Unaudited Financial Statements Item 2:Management’s Discussion and Analysis of Financial Condition and Results of Operation Item 3:Quantitative and Qualitative Disclosure About Market Risk Item 4T:Controls and Procedures PART II.OTHER INFORMATION Item 1:Legal Proceedings Item 1A:Risk Factors Item 2.Unregistered Sales of Equity Securities and Use of Proceeds Item 3.Defaults upon senior securities. Item 4.Reserved. Item 5.Other information. Item 6.Exhibits Signatures Certification pursuant to Securities Exchange Act of 1934 and Sections 302 and 906 of the Sarbanes-Oxley Act of 2002 PART I.FINANCIAL INFORMATION Item 1.Financial Statements GENESIS SOLAR CORPORATION (A Development Stage Company) BALANCE SHEET March 31, 2010 and June 30, 2010 (Audited) (Unaudited) ASSETS March June Current assets: Cash $ $ Note receivable - related party - (Note 4) Interest receivable - related party (Note 4) Prepaid expenses and other assets - Total current assets Computer equipment, at cost, net of accumulated depreciation of $3,496 (March) and $3,500 (June) 4 - Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current liabilities: Accounts payable $ $ Accounts payable - related party Officer payable (Note 4) Accrued salary - officer Accrued interest - officer (Note 4) Total current liabilities Stockholders' equity (deficit): Preferred stock, $.01 par value; 100,000,000 shares authorized, no shares issued and outstanding - - Common stock, $.01 par value; 500,000,000 shares authorized, 2,963,000 shares issued and outstanding Additional paid-in capital Accumulated deficit (including $291,057 deficit accumulated during the development stage at June 30, 2010) (Note 1) ) ) Total stockholders' equity (deficit) ) ) Total liabilities and stockholders' equity (deficit) $ $ See accompanying notes. 2 GENESIS SOLAR CORPORATION (A Development Stage Company) STATEMENT OF OPERATIONS For the Three Months Ended June 30, 2010 and 2009 (Unaudited) and Cumulative Amounts from Inception of the Development Stage (October 1, 2008) through June 30, 2010 Cumulative amounts from Inception Costs and expenses: Legal fees $ $ $ Travel and other expenses - related party General and administration Rent and storage expenses Depreciation 4 Total costs and expenses Other income (expense) (Note 4) Rental income - - Interest income Interest expense - ) ) Total other income (expense) Net loss (Note 3) $ ) $ ) $ ) Basic and diluted loss per common share $ ) $ ) $ ) Weighted average number of common shares outstanding See accompanying notes. 3 GENESIS SOLAR CORPORATION (A Development Stage Company) STATEMENT OF STOCKHOLDERS' EQUITY For the Three Months Ended June 30, 2010 (Unaudited) Additional Total Common stock paid-in Accumulated stockholders' Shares Amount capital deficit equity (deficit) Balance at March 31, 2010 $ $ $ ) $ ) Net loss for the three months ended June 30, 2010 - - - ) ) Balance at June 30, 2010 $ $ $ ) $ ) See accompanying notes. 4 GENESIS SOLAR CORPORATION (A Development Stage Company) STATEMENT OF CASH FLOWS For the Three Months Ended June 30, 2010 and 2009 and Cumulative Amounts from Inception of the Development Stage (October 1, 2008) through June 30, 2010 (Unaudited) Three months Ended Cumulative June 30, amounts from Inception Cash flows from operating activities: Net loss $ ) $ ) $ ) Adjustment to reconcile net loss to net cash used in operating activities: Depreciation expense 4 Change in receivables and prepaid expense ) Change in payables and accrued expenses Net cash used in operations ) ) ) Cash flows from investing activities: Receipts on note receivable - related party Net cash provided by investing activities Cash flows from financing activities: Proceeds from sale of stock - - Proceeds from officer loan - - Net cash provided by financing activities - - Net decrease in cash ) ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ $ See accompanying notes. 5 GENESIS SOLAR CORPORATION (A Development Stage Company) NOTES TO UNAUDITED FINANCIAL STATEMENTS June 30, 2010 1.Significant Accounting Policies and basis of presentation Effective December 7, 2009 the Company changed its name from Cogenco International, Inc. to Genesis Solar Corporation (“Genesis Solar” or the “Company”) when the Company’s Amended and Restated Articles of Incorporation became effective with the Colorado Secretary of State.The Company’s shareholders approved this name change at an annual meeting of shareholders held on March 30, 2009, but at that time authorized Company management to effect the name change at a later date.Based on the business operations and transactions the Company hopes to engage in, in November 2009 the Company’s Board of Directors believed it was appropriate to change the Company’s name to Genesis Solar Corporation and thereafter caused the Company to effect the name change. Genesis Solar ceased active business operations in early 1988. Genesis Solar has been seeking potential business opportunities since that time, has maintained itself as a validly existing Colorado corporation, and has continued to make filings under Section 15(d) of the Securities Exchange Act of 1934. Except for a series of private equity financings in 2005, 2006, and 2007 totaling approximately $4.7 million, and the activities described below with DMI BioSciences, Inc. (“DMI”), Genesis Solar has not engaged in active business operations for more than the past five years. Genesis Solar has not received any revenues from operations for more than the past ten years. Effective October 1, 2008, the Company decided to begin a search for a new business opportunity inasmuch as we were no longer pursuing any business opportunities or transactions with DMI. The Company therefore entered a new development stage as more fully defined in the guidance in Section 915 of the FASB Accounting Standards Codification™. On August 11, 2009, Genesis Solar entered into a stock purchase agreement to acquire three subsidiaries (collectively the “Solar Subsidiaries”) of Genesis Energy Investments, PLC (“GEI Plc”), an affiliate of Genesis Solar’s principal shareholder.As further described below, this stock purchase agreement was amended twice, and then in May 2010 the parties entered into an Amended and Restated Stock Purchase Agreement to acquire the Solar Subsidiaries.Later in May 2010, the parties conducted an initial closing of the transaction into escrow.Then effective August 3, 2010, the Company entered into various agreements further amending the terms of the transaction, pursuant to which the Solar Subsidiaries were transferred to an affiliate of the Company, and the Company hopes to complete the acquisition of one of the Solar Subsidiaries and certain intellectual property from that affiliate by December 31, 2010. The March 31, 2010 balance sheet data was derived from audited financial statements, but does not include all disclosures required by accounting principles generally accepted in the United States of America. 6 GENESIS SOLAR CORPORATION (A Development Stage Company) NOTES TO UNAUDITED FINANCIAL STATEMENTS 1. Significant Accounting Policies and basis of presentation (continued) The accompanying financial statements have been pre­pared by Genesis Solar, without audit. In the opinion of management, the accompanying unaudited financial statements contain all adjustments (consisting of only normal recurring accruals) necessary for a fair presentation of the financial position as of March 31, 2010 and June 30, 2010, and the results of operations and cash flows for the periods ended June 30, 2009 and 2010.The financial statements have been prepared on a going concern basis which contemplates the realization of assets and liquidation of liabilities in the ordinary course of business.As shown in the accompanying financial statements, Genesis Solar has incurred significant losses from inception to date and does not have sufficient funds on hand to continue to fund operations.As a development stage company, Genesis Solar continues to rely on infusions of equity capital and the repayment of debt (including related party debt owed to Genesis Solar by Genesis Capital Management Limited) to fund its contemplated activities.As a result, substantial doubt exists about Genesis Solar’s ability to continue to fund future operations using its existing resources.Genesis Solar will likely continue to seek equity investments from offshore accredited investors, however there can be no assurance that it will actually receive any such funding. Earnings (loss) per share In accourance with Financial Accounting Standards Board ("FASB") Accounting Standards Codification ("ASC") Topic 260, Earnings per Share ("ASC 260"), basic earnings (loss) per shares is computed by dividing net loss attributable to common shares by the weighted average number of common shares outstanding during the period. Diluted earnings (loss) per share is computed by dividing net loss attributable to common shares by the weighted average number of common and potential common shares outstanding during period. The Company has executed the contingent stock agreements with Vital Source, S.A. for 3,500,000 common shares and the GEI Plc for 14,096,093 common shares, as described in these notes and in the notes to our March 31, 2010 form 10-k, from its calculation of the effect of dilutive securities, as they represent anti-dilutive stock. 2.Recently Issued Accounting Standards In June 2009, the Financial Accounting Standards Board (“FASB”) issued authoritative guidance to require an analysis to determine whether a variable interest gives the entity a controlling financial interest in a variable interest entity. This guidance requires an ongoing reassessment and eliminates the quantitative approach previously required for determining whether an entity is the primary beneficiary. It requires an analysis to determine whether a variable interest gives the entity a controlling financial interest in a variable interest entity. This guidance is effective for fiscal years beginning on January 1, 2010. The Company adopted thisstandard on April 1, 2010 and it does not have an impact on the unaudited financial statements. In October 2009, the FASB issued ASU 2009-15, Accounting for Own-Share Lending Arrangements in Contemplation of Convertible Debt Issuance or Other Financing. This update provides accounting and reporting guidance for own-share lending arrangements issued in contemplation of convertible debt issuance. The guidance requires that a share-lending arrangement entered into on an entity’s won shares in contemplation of a convertible debt offering or other financing is required to be measured at fair value and recognized as issuance cost in the financial statement of the entity. This issue only applies to share-lending arrangements that are classified as equity in the financial statements of the share lender. This update is effective for fiscal years beginning on or after December 15, 2009, and interim periods within those fiscal years with retrospective application required. The Company adopted this update on April 1, 2010, and it did not have an impact on the Unaudited Financial Statements 3.Income taxes No provision for income taxes is required at March 31, 2010 and June 30, 2010 because, in management’s opinion and based on historical performance the effective tax rate for the years will be zero. 7 GENESIS SOLAR CORPORATION (A Development Stage Company) NOTES TO UNAUDITED FINANCIAL STATEMENTS 3.Income taxes (continued) As of March 31, 2010 and June 30, 2010, total deferred tax assets and valuation allowance are as follows: March 31, June 30, Deferred tax assets resulting from: Loss carryforward $ $ Future deduction for accrued salaries and interest Valuation allowance ) ) $
